



Exhibit 10.2




Pursuant to Item 601(b)(10)(iv) of Regulation S-K, certain identified
information has been excluded from this exhibit because it is both not material
and would likely cause competitive harm to the registrant if publicly disclosed.




April 11, 2019


Re: Retention Incentives Agreement (“Agreement”)


Dear Roger:


Actuant Corporation (the “Company” or “Actuant”) is considering strategic
alternatives with respect to its EC&S segment. It is possible the evaluation of
such alternatives could result in a sale of all or substantially all of the EC&S
segment (the “Potential Sale”) [FOOTNOTE REDACTED]. For this purpose, the “EC&S
segment” shall consist of those business units identified for sale as part of
“Project Brewers”. In order to give you an incentive to remain at your job and
to work diligently to support the evaluation of strategic alternatives, the
Company is offering you retention incentives, subject to the terms of this
Agreement.
    
1. Conditional One-Time Grant


The Retention Incentives (as defined below) are one-time benefits that are being
extended to you in the event the evaluation of strategic alternatives results in
a Potential Sale. They are in addition to your other compensation arrangements,
except as otherwise described herein.


2. Duration


If you sign and accept this Agreement, the term of this Agreement will begin on
the date noted above (“Effective Date”) and expire upon the earlier of (a)
eighteen (18) months from the Effective Date or (b) the termination of a
Potential Sale, either when the closing of the Potential Sale occurs (the
“Completion Date”) or the Company cancels or chooses not to pursue or to abandon
a Potential Sale (the “Cancellation Date”).


3. Retention Incentives


Your potential Retention Incentives will have several components, as follows:


a)
Cash Retention Bonus -- You will be eligible for a Cash Retention Bonus of up to
Four Hundred Sixty-Five Thousand dollars ($465,000) (described in Sections
3(a)(1) and 3(a)(2), below) subject to the terms of this Agreement. The Cash
Retention Bonus will vest and be earned by you based on the achievement of
certain vesting events in relation to a Potential Sale, as follows:



1)
Multiplier Eligible Presentation Bonus - You will earn one-hundred thirty-nine
thousand five hundred dollars ($139,500) once management presentations have been
completed and second-round bids from potential buyers have been received for a
Potential Sale (completion of both requirements shall be referred to as the
“Multiplier Eligible Presentation Bonus Vesting Date”). If the requirements
described in the previous sentence are not met prior to the expiration of this
Agreement, or if you do not meet the Continuous Employment requirement as of the
Multiplier Eligible Presentation Bonus Vesting Date, the Multiplier Eligible
Presentation Bonus shall not vest. If earned and vested, your Multiplier
Eligible Presentation Bonus will be paid to you within twenty (20) days after
the Multiplier Eligible Presentation Bonus Vesting Date in conjunction with a
regularly scheduled payroll date for your location.

2)
Multiplier Eligible Completion Bonus - You will also earn three-hundred
twenty-five thousand five hundred dollars ($325,500) on the Completion Date (the
“Multiplier Eligible Completion Bonus Vesting Date”). If a Potential Sale is not
completed prior to the expiration of this Agreement, or if you do not meet the
Continuous Employment requirement as of the Multiplier Eligible Completion Bonus
Vesting Date, the Multiplier Eligible Completion Bonus shall not be paid. If
earned and vested, your Multiplier Eligible Completion Bonus will be paid to you
on, or within, twenty (20) days after the Completion Date.






--------------------------------------------------------------------------------







b)
Cash Retention Bonus Multiplier - To allow you to share in the success of a
Potential Sale, the Multiplier Eligible Presentation Bonus and the Multiplier
Eligible Completion Bonus could be increased to up to (and capped at) twice the
amount reflected in Sections 3(a)(1) and 3(a)(2), above, if the cash purchase
price paid to the Company (i.e., consideration exclusive of assumed liabilities
and other consideration provided by the buyer for the Potential Sale) exceeds
[REDACTED] times the Proforma Sale EBITDA for the EC&S segment of [REDACTED].



This “Cash Bonus Retention Multiplier” will be calculated on a linear basis in
accordance with the following example, which uses a theoretical Multiplier
Eligible Presentation Bonus and the Multiplier Eligible Completion Bonus total
of $200,000 for illustrative purposes only:


Proforma Sale EBITDA Multiple Achieved
Cash Retention Bonus Multiplier
Additional Cash Retention Bonus Payout
Total Cash Retention Bonus Amount
[REDACTED]
1.0
0 X $200,000 = $0
$200,000 + $0 = $200,000
[REDACTED]
1.5
0.5 X $200,000 = $100,000
$200,000 + $100,000 = $300,000
[REDACTED]
2.0
1.0 X $200,000 = $200,000
$200,000 + $200,000 = $400,000



For clarity, the Cash Retention Bonus Multiplier, will be earned and vested only
upon the closing of a Potential Sale (i.e., on the Completion Date), and only if
the Continuous Employment requirement has been met as of such Completion Date.
If earned and vested, the Cash Bonus Retention Multiplier will be paid on, or
within, twenty (20) days after the Completion Date.


If a Potential Sale is not completed prior to the expiration of this Agreement,
the Cash Bonus Retention Multiplier shall not be paid.


c)
Accelerated Vesting of Equity Grants - You also will be eligible for accelerated
vesting of all unvested Restricted Stock Units (“RSUs”), Performance Stock Units
(“PSUs”) (at target), and Actuant stock options that have been granted to you
and are outstanding as of the Completion Date. The condition for accelerated
vesting of these unvested equity grants is the closing of a Potential Sale and,
accordingly, the vesting date for this benefit is the Completion Date. If a
Potential Sale is not completed prior to the expiration of this Agreement, or if
you do not meet the Continuous Employment requirement as of the Completion Date,
the vesting described in this paragraph will not occur, and your RSUs, PSUs, and
stock options will become vested only in accordance with the terms of your
existing RSU, PSU, and stock option agreements.



d)
Enhanced Bonus -



(i)    Completion Date on or before August 31, 2019 -- If a Potential Sale is
completed on or before August 31, 2019, you will receive an enhanced bonus
instead of your regular bonus under the corporate bonus plan (“Enhanced Bonus”)
for the fiscal year ending August 31, 2019. The amount of the Enhanced Bonus
will be twice the highest annual bonus payout you received for the three (3)
full fiscal years preceding the Completion Date. If you receive an Enhanced
Bonus you will not be eligible for an annual bonus on the terms of the corporate
bonus plan currently applicable to you for the 2019 fiscal year. If a Potential
Sale is not completed on or before August 31, 2019, or if you do not meet the
Continuous Employment requirement as of the Completion Date, no Enhanced Bonus
will be payable to you (but you will remain eligible for an annual bonus on the
terms of the corporate bonus plan currently applicable to you). If vested, the
Enhanced Bonus will be paid on, or within, twenty (20) days after the Completion
Date.


(ii)    Completion Date after August 31, 2019 -- If a Potential Sale is
completed after August 31, 2019 (and before the expiration of this Agreement),
you will receive an Enhanced Bonus. The amount of the Enhanced Bonus will be the
amount by which (A) exceeds (B), where (A) is twice the highest annual bonus
payout you received under the annual corporate bonus plan for the three (3) full
fiscal years preceding the Completion Date and (B) is the actual bonus you
received under the corporate bonus plan for the fiscal year ending August 31,
2019. If an Enhanced Bonus is received under this paragraph, you will remain
eligible for an annual bonus under the annual corporate bonus plan for the
fiscal year ending August 31,





--------------------------------------------------------------------------------





2020, subject to the terms and conditions of the annual corporate bonus plan. If
a Potential Sale is not completed before the expiration of this Agreement, or if
you do not meet the Continuous Employment requirement as of the Completion Date,
no Enhanced Bonus will be payable to you. If vested, the Enhanced Bonus will be
paid on, or within, twenty (20) days after the Completion Date.


e)
Severance - If a Potential Sale is completed prior to the expiration of this
Agreement and one of the following occurs: (1) you are involuntarily terminated
(other than for Cause) by the Company within the period beginning six (6) months
prior to the Completion Date, (2) you are involuntarily terminated (other than
for Cause) by the Company within the 24 months after the Completion Date, or (3)
you terminate your employment with the Company for Good Reason within 24 months
after the Completion Date, then the Company will provide you the following
Severance benefits:

A)    a lump sum equal to twice your base salary in effect as of the Effective
Date;
B)    the Company, at the Company’s cost, shall continue to provide you with the
welfare benefits and other perquisites you were receiving at the time of the
Completion Date for a period of two years following your termination of
employment. For purposes hereof, perquisites will include your right to lease a
car or a car allowance, as the case may be. The amount of expenses eligible for
reimbursement, or in-kind perquisites provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in-kind perquisites to be
provided, in any other taxable year. Any reimbursement of an eligible expense
must be made on or before the last day of your taxable year following the
taxable year in which the expense was incurred. This right to reimbursement or
in-kind perquisites may not be subject to liquidation or exchange for another
benefit


Together (A) and (B) are the “Severance Benefit”. Your involuntary termination
excludes the termination of your employment due to your resignation (for any
reason other than for Good Reason) or the termination of your employment due to
Cause (both as defined below). The Severance Benefit is not payable if your
termination is due to death or Disability. The Severance Benefit is not
triggered by a termination of employment due to your acceptance of employment
with the Successor (as defined in Section 4(f)), but may still be payable if
payable under Section 5(b)(i) or Section 5(b)(iv). If a Potential Sale is not
completed, no Severance Benefit will be payable to you. Notwithstanding anything
herein to the contrary, no amount is payable to you under this Section 3(e)
unless you also execute a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company (the “Release”) and such Release becomes effective and irrevocable
within fifty-five (55) days after your termination (or, in the event of a
Severance Benefit payable pursuant to Section 3(e)(1), within fifty-five (55)
days after the Completion Date)(this period is the “Release Execution Period”).
If the Severance Benefit is payable and was triggered pursuant to Section
3(e)(1), the portion of the Severance Benefit described in Section 3(e)(A) will
be paid in a single lump sum payment as of or within the sixty (60) days after
the Completion Date (provided that, if the Release Execution Period begins in
one taxable year and ends in another taxable year, payment shall not be made
until the beginning of the second taxable year). If the Severance Benefit is
payable and was triggered pursuant to Section 3(e)(2) or Section 3(e)(3), the
portion of the Severance Benefit described in Section 3(e)(A) will be paid in a
single lump sum payment within the sixty (60) days after your termination
(provided that, if the Release Execution Period begins in one taxable year and
ends in another taxable year, payment shall not be made until the beginning of
the second taxable year).


f)
Legal Representation - If the buyer is a private equity group or financial
sponsor, the Company will engage counsel with expertise in negotiating
compensation and employment terms on behalf of executives in comparable
circumstances. Such counsel will be distinct from counsel representing the
Company for a Potential Sale and will represent the key transferring employees
as a group. The Company will pay for all reasonable fees and costs incurred in
the group representation. Reimbursement of the legal fees shall occur no later
than twenty (20) days following the Completion Date (and in no event later than
the last day of your taxable year following the taxable year in which the
expense was incurred). The amount of expenses eligible for reimbursement during
a taxable year may not affect the expenses eligible for reimbursement in any
other taxable year. This right to reimbursement is not subject to liquidation or
exchange for another benefit.



4. Eligibility Criteria and Definitions


a)    Your eligibility to receive the Retention Incentives set out in Section 3,
above, is subject to the following conditions:





--------------------------------------------------------------------------------







(i)    Acceptance of this Agreement - To be eligible for the Retention
Incentives, you must sign this Agreement below, as well as Appendix A (the
Agreement Barring Certain Unfair Activities), and return it to Romita Bhagwani
at N86 W12500 Westbrook Crossing, Menomonee Falls, Wisconsin 53051. By signing
below you agree to be bound by the terms of this Agreement. By signing this
Agreement you agree that the opportunity to earn the compensation set forth in
Section 3 is consideration for your agreement to the Appendix A (the Agreement
Barring Certain Unfair Activities), and its attachments. If you do not wish to
accept, you do not need to do anything.


(ii)    Waiver of Your Change in Control Agreement - Subject to Section
5(a)(ii), this document shall be considered an amendment to and complete
replacement of the Change in Control Agreement effective August 7, 2017 between
you and the Company (“CIC Agreement”). The benefits in Section 3 of this
Agreement are conditioned on your waiver of your rights under the CIC Agreement.
You agree that upon the completion of a Potential Sale the benefits provided
under this Agreement will be in lieu of all benefits available to you under the
CIC Agreement.


b)    “Continuous Employment” means that you must remain continuously employed
by the Company through each vesting date to receive the corresponding component
of the Retention Incentives. If you: (i) resign (other than for “Good Reason,”
as defined below) before a vesting date; or (ii) are terminated for “Cause” (as
defined below) at any time before a vesting date, you will forfeit all
components of the Retention Incentives not earned and vested as of that time. In
such an event, you will not, however, be required to repay any component of the
Retention Incentives you received prior to the forfeiture of the remaining
incentives. If you are involuntarily terminated (other than for Cause), if you
terminate voluntarily for Good Reason, or if your employment terminates as a
result of your death or Disability, this Continuous Employment condition will be
waived and deemed satisfied for purposes of Sections 3(a), 3(b), 3(c), 3(d) and
3(f). “Disability” means a condition entitling you to receive benefits under the
Company’s long term disability plan, policy or arrangement. If no such plan,
policy or arrangement is then maintained by the Company and applicable to you,
“Disability” will mean your inability to perform your duties under this
Agreement due to a mental or physical condition that can be expected to result
in death or that can be expected to last (or has already lasted) for a
continuous period of ninety (90) days or more, or for 180 days in any 360
consecutive days period.


c)     “Good Reason” means, without your prior written consent: (i) a material,
adverse change in your title, authority or duties, (ii) a material reduction in
your base salary or target annual bonus opportunity from those in effect as of
the Effective Date of this Agreement, or (iii) your relocation to an office more
than forty (40) miles from your current place of employment, (iv) a material
reduction in the total aggregate value of the fringe benefits received by you
from those in effect as of the Effective Date of this Agreement. Notwithstanding
the foregoing, if you are offered a Comparable Position (as defined in Section
4(e), below), and you turn down that offer, the term “Good Reason” shall mean
only the events described in Sections 4(c)(ii) or 4(c)(iii). However, none of
the foregoing events or conditions will constitute Good Reason unless: (A) you
provide the Company’s General Counsel with written objection to the event or
condition within thirty (30) days following the initial existence of the
condition, (B) the Company does not reverse or otherwise cure the event or
condition within fifteen (15) days of receiving that written objection, and (C)
you resign within thirty (30) days following the expiration of that cure period.
 
d)    “Cause” means: (i) conviction, or a plea of guilty or no contest, of a
felony; (ii) conviction, or a plea of guilty or no contest, of a crime involving
dishonesty, disloyalty or fraud; (iii) reporting to work under the influence of
alcohol; (iv) the use of illegal drugs (whether or not at the workplace); (v)
conviction, or a plea of guilty or no contest, of conduct in conjunction with
your employment duties which could reasonably be expected to, or which does,
cause the Company or any of its affiliates public disgrace or disrepute or
economic harm; (vi) repeated failure to perform duties as reasonably directed by
the Board or Chief Executive Officer (or the person to whom you directly
report); (vii) gross negligence or willful misconduct with respect to the
Company; (viii) obtaining any personal profit not thoroughly disclosed to and
approved in writing by the Board or Chief Executive Officer in connection with
any transaction entered into by, or on behalf of, the Company or its affiliates;
(ix) violation of any of the terms of the Company’s or any of its affiliates’
established policies which is not cured to the Board’s reasonable satisfaction
within twenty (20) working days after you receive written notice thereof; or (x)
any other material breach of this Agreement by you which is not cured to the
Board’s reasonable satisfaction within twenty (20) working days after you
receive written notice thereof.
e)    “Comparable Position” means employment with the Successor that includes:
(i) substantially similar base salary and bonus opportunity as you have with
Actuant immediately prior to the Completion Date, (ii) a location or





--------------------------------------------------------------------------------





headquarters where you are normally expected to provide services no more than
forty (40) miles from your current place of employment, and (iii) severance
protection that is substantially similar to the severance protection provided
for in Sections 3(e)(2) and 3(e)(3) of this Agreement. For this purpose, if this
Agreement is assumed by the Successor (whether by Agreement or by operation of
law), the requirement of Section 4(e)(ii) is presumed to have been met.


f)    “Successor” means the purchaser of the EC&S segment in the event a
Potential Sale occurs.


5. Cancellation of Sale; Expiration of Agreement; Obligations of Successor


(a) Cancellation of Potential Sale; Expiration of Agreement.


(i)    The Company reserves the right, in its absolute discretion, to cancel,
suspend or abandon the pursuit of a Potential Sale. If the Company cancels,
suspends or abandons the pursuit of a Potential Sale, or if you terminate
employment with the Company without triggering a severance payment in accordance
with Section 3(e), this Agreement shall terminate and you will no longer be
eligible for any components of the Retention Incentives not earned and vested as
of the Cancellation Date. The termination of the pursuit of a Potential Sale or
your termination of employment will not affect your entitlement to any
components of the Retention Bonus earned and vested by, or paid to you prior to
the Cancellation Date, and you will not be required to return or repay any such
amounts (except to the extent of the application of the Clawback Policy as
described in Section 7).


(ii)    In the event that this Agreement expires during your employment with the
Company because either: (A) eighteen (18) months have passed from the Effective
Date without the occurrence of a Potential Sale, or (B) a Cancellation Date
occurs, this Agreement shall cease to apply and the CIC Agreement shall be
reinstated in full force and effect. For the avoidance of doubt, if any payment
is made (or due to be made) under this Agreement, other than a payment described
in Section 3(a)(1), the CIC Agreement shall not be subject to reinstatement
hereunder.


(iii)    In the event that a Change in Control (as defined in the CIC Agreement)
occurs prior to the expiration of this Agreement, this Agreement shall cease to
apply and the CIC Agreement shall be reinstated in full force and effect.
Notwithstanding the foregoing sentence, if the sale of the EC&S segment is the
primary cause of the Change in Control, then this Agreement shall apply (and the
CIC Agreement shall not be reinstated). For the avoidance of doubt, if any
payment is made (or due to be made) under this Agreement, other than a payment
described in Section 3(a)(1), the CIC Agreement shall not be subject to
reinstatement hereunder.


(iv)    In no event shall these provisions be interpreted to provide for the
payment of benefits under both this Agreement and the CIC Agreement (other than
a payment described in Section 3(a)(1) of this Agreement prior to the expiration
of this Agreement).


(b) Treatment of this Agreement in the Event of a Potential Sale. If a Potential
Sale occurs prior to or as of the expiration of this Agreement, the following
provisions shall govern the continuation or termination of this Agreement:


(i)    If both of the following occur: (A) a Potential Sale occurs, and (B) you
accept a Comparable Position, then, unless this Agreement is assumed by the
Successor (either by assignment or by operation of law), it shall terminate upon
the Completion Date, subject to the obligation of the Company to make applicable
payments under Sections 3(a), (b), (c), (d), and (f) (but only to the extent a
payment obligation has been triggered under such Section prior to or as of the
Completion Date). If, instead, this Agreement is assumed by the Successor
(either by assignment or by operation of law), it shall remain in force and
effect for twenty-four (24) months following the Completion Date (or, if
earlier, until your termination of employment that does not trigger a payment
obligation under Section 3(e) of this Agreement, as modified as follows) and the
term “Successor” shall replace the term “Company” for purposes of Sections
3(e)(2) and 3(e)(3) (and the successor shall have the obligation to pay any
Severance under this Agreement, if any). For the avoidance of doubt, under the
circumstances described in this Section 5(b)(i) the following limitations and
provisions shall apply: (W) Section 3(e)(1) shall not be applicable, (X)
Sections 3(e)(2) and 3(e)(3) shall not be triggered by your termination of
employment with Actuant, and (Y) the CIC Agreement shall not be reinstated.





--------------------------------------------------------------------------------







(ii)    If both of the following occur: (A) a Potential Sale occurs and (B) you
are offered a Comparable Position but you do not accept the Comparable Position,
then this Agreement shall terminate upon the Completion Date, subject to the
obligation of Actuant to make applicable payments under Sections 3(a), (b), (c),
(d), and (f) (but only to the extent a payment obligation has been triggered
under such Section prior to or as of the Completion Date). For the avoidance of
doubt, the Company shall not be obligated to make any payment pursuant to
Section 3(e) and the CIC Agreement shall not be reinstated under the
circumstances described in this Section 5(b)(ii).


(iii)    If all three of the following occur: (A) a Potential Sale occurs, (B)
you are not offered a Comparable Position, and (C) you do not accept employment
with the Successor, then Section 3(e) of this Agreement shall remain in force
and effect for twenty-four (24) months following the Completion Date (or, if
earlier, until your termination of employment that does not trigger a payment
obligation under Section 3(e) of this Agreement). For the avoidance of doubt,
the CIC Agreement shall not be reinstated under the circumstances described in
this Section 5(b)(iii).


(iv)    If all three of the following occur: (A) a Potential Sale occurs, (B)
you are not offered a Comparable Position, and (C) you accept employment with
the Successor, then this Agreement shall remain in force and effect for
twenty-four (24) months following the Completion Date (or, if earlier, until
your termination of employment that does not trigger a payment obligation under
Section 3(e) of this Agreement, modified as follows) and the term “Successor”
shall replace the term “Company” for purposes of Sections 3(e)(2) and 3(e)(3).
For the avoidance of doubt, under the circumstances described in this Section
5(b)(iv) the following limitations shall apply: (W) Section 3(e)(1) shall not be
applicable, (X) Sections 3(e)(2) and 3(e)(3) shall not be triggered by your
termination of employment with Actuant, (Y) the CIC Agreement shall not be
reinstated, and (Z) if a payment obligation is triggered under Section 3(e),
Actuant, not the Successor, shall be obligated to make such payments.


(c) Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement. Without limiting the foregoing,
the obligations set forth in Appendix A shall not be extinguished by reason of
the expiration, assumption, or termination of this Agreement.


6. No Change in Your Employment Status or Terms


This Agreement is not a guarantee of your continued employment. Nor does it
change your employment status with the Company, including, for example, your
status as an employee-at-will (if applicable). This Agreement also does not
amend or modify the terms of any of the Company’s compensation, perquisite or
benefit plans applicable to you, except as expressly provided in this Agreement.


7. Clawback Policy
The Retention Incentives are subject to the terms of the Company’s Clawback
Policy, as amended or replaced from time to time, to the extent the Retention
Incentives constitute “Incentive Compensations” under the Clawback Policy. The
Clawback Policy outlines circumstances in which the Company will be entitled to
take action to clawback the Retention Incentives, including by requiring you to
repay some or all of the Retention Incentives.


8. Taxes


(a)    The Company is not responsible for any duties or taxes that are, or may
become, payable on the Retention Incentives, except for payroll taxes or other
taxes imposed on the Company or its affiliates in its capacity as your employer.
The Company may make any withholding or payment that it is required to make by
law (if any) in connection with the Retention Incentives. Any amount paid will
be subject to tax. You should seek your own tax advice to understand the
potential tax implications of this Agreement.
(b)    Excise Tax Adjustment.
(1)    Subject to the provisions of this Section 8(b), in the event it is
determined that all or any part of the benefits payable to you under this
Agreement or any other payments or benefits payable to you under any other
agreement with, or plan or policy of, the Company (the “Total Payments”) will,
as determined by the Company, be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Internal Revenue Code





--------------------------------------------------------------------------------





of 1986, as amended (the “Code”) and the regulations thereunder (or any similar
tax that may hereafter be imposed), then such payment shall be either: (i)
provided to you in full, or (ii) provided to you to such lesser extent as would
result in no portion of such payment being subject to such Excise Tax, whichever
of the foregoing amounts, when taking into account such Excise Tax, results in
the receipt by you of the greatest amount of the payment, notwithstanding that
all or some portion of such payment may be taxable under such Excise Tax. In
determining whether payments under this Agreement will be subject to the Excise
Tax, the Company will take into account the value of your agreement to refrain
from certain activities as expressed in Appendix A and its Attachments A and B,
but only to the extent allowed by law (as interpreted by the Company’s tax
and/or legal counsel). To the extent such payment needs to be reduced pursuant
to the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. You agree to cooperate fully with the Company to determine the benefits
applicable under this Section 8(b). Prior to the closing of the Potential Sale,
the Company will provide to you a summary of the final calculations required for
purposes of determining the applicability of the Excise Tax Adjustment under
this section 8(c). Such summary shall be provided in a reasonable time frame
prior to the closing of the Potential Sale, as determined by the Company taking
into account the Company’s need to keep such information confidential, the
Company’s need to negotiate with the purchaser on related matters, and the
Company’s need to meet the requirements of any an applicable purchase agreement.
(2)    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax, and the amounts of such Excise Tax, the following
shall apply:
(i)    Any payments or benefits received or to be received by you in connection
with a Change in Control (as defined under Code Section 280G) or your
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, policy, arrangement or agreement with the Company, or with any
person whose actions result in a Change in Control (as defined under Code
section 280G) or any person affiliated with the Company or such persons) shall
be treated as “parachute payments” within the meaning of Code Section
280G(b)(2), and all “excess parachute payments” within the meaning of Code
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of the Company such other payments or benefits (in whole or in part) do
not constitute parachute payments, or unless such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Code Section 280G(b)(4) in excess of the base
amount within the meaning of Code Section 280G(b)(3), or are otherwise not
subject to the Excise Tax.
(ii)    The value of any noncash benefits or any deferred payment or benefit
shall be determined in accordance with the principles of Code Sections
280G(d)(3) and (4).
(c)     Code Section 409A and Payment Timing. The following additional rules
shall apply to payments under this Agreement:
(i)    Notwithstanding anything to the contrary set forth in this Section 8 or
elsewhere in this Agreement, any payments made: (A) within 2-½ months of the end
of the Company’s taxable year containing the date of your involuntary (or Good
Reason) termination or vesting date, as applicable, or (B) within 2-½ months of
your taxable year containing the date of your involuntary (or Good Reason)
termination or vesting date, as applicable, shall be exempt from Code Section
409A. Payments subject to subparagraphs (A) or (B) shall be treated and shall be
deemed to be an entitlement to a separate payment within the meaning of Section
409A of the Code and the regulations thereunder.
(ii)    To the extent payments under this Agreement are not exempt from Section
409A under subparagraph (i) above, any payments made in the first 6 months
following your termination of employment that are equal to or less than the
lesser of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A. Payments
subject to this subparagraph (ii) shall be treated and shall be deemed to be an
entitlement to a separate payment within the meaning of Code Section 409A and
the regulations thereunder.
(iii)    To the extent payments under this Agreement are not exempt from Section
409A under subparagraphs (i) or (ii) above, any payments made equal to or less
than the applicable dollar amount under Code Section 402(g)(1)(B) for the year
of severance from employment shall be exempt from Section 409A in accordance
with Treasury Regulation Section 1.409A-1(b)(9)(v)(D). Payments subject to this
subparagraph (iii) shall be treated and shall be deemed to be an entitlement to
a separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.





--------------------------------------------------------------------------------





(iv)    To the extent payments under this Agreement are not exempt from Code
Section 409A under subparagraphs (i), (ii), or (iii) above, and to the extent
you are a "specified employee" (as defined below), amounts payable to you due to
your severance from employment (as defined below) shall begin no sooner than six
months after your severance from employment (other than for Death); provided,
however, that any payments not made during the six (6) month period described in
this subsection due to the 6-month delay period required under Treasury
Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
and the balance of all other payments required under this Agreement shall be
made as otherwise scheduled in this Agreement.
(v)    For purposes of this Section 8, any reference to severance of employment
or termination of employment shall mean a "separation from service" as defined
in Treasury Regulation section 1.409A-1(h). For purposes of this Agreement, the
term "specified employee" shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(i).
9. Entire Agreement
This Agreement, including Appendix A, and its Attachments A and B, contain the
entire agreement and understanding of the parties relating to the Retention
Incentives and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to the Retention Incentives. Without
limiting the foregoing, this agreement shall not supersede or extinguish your
RSU, PSU, and stock option agreements with Actuant. This Agreement may not be
changed or modified, except by an agreement in writing signed by you and the
Company.


10. Disputes Relating to the Interpretation of this Agreement


Any disputes relating to the administration of this Agreement will be resolved
by the Company using its reasonable discretion, including, without limitation,
any disagreements about the determination or correctness of Proforma Sale
EBITDA, the calculation of the Cash Retention Bonus Multiplier, or the
determination of any other benefit extended under this Agreement. The decision
of the Company on any disputes arising under the Agreement, including (but not
limited to) questions of construction, interpretation and administration shall
be final, conclusive and binding on all persons having an interest in or under
the Agreement. The previous sentence shall not foreclose the possibility of
legal action on the basis that the discretion exercised by the Company was not
reasonable.


11. Governing Law; Headings; Amendment


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.






[The remainder of this page is intentionally blank.]





--------------------------------------------------------------------------------







If you accept the terms of this Agreement, please sign below in the space
provided.


Sincerely,


/s/ Randal W. Baker


Randy Baker


I agree to the above Retention Bonus Agreement terms.






Signature: /s/ Roger Roundhouse                       Dated: April 12, 2019
Roger Roundhouse







--------------------------------------------------------------------------------





APPENDIX A
Agreement Barring Certain Unfair Activities


This Agreement Barring Certain Unfair Activities (“Agreement”) is Appendix A to
the Project Brewers Retention Incentives Agreement (the “Retention Agreement”)
between Actuant Corporation, a Wisconsin corporation, and Roger Roundhouse (the
“Employee”).


WHEREAS, this Agreement relates to the participation of Employee in the
Retention Agreement offered by Actuant Corporation, a Wisconsin Corporation.
Actuant Corporation, its divisions, subsidiaries and affiliates, and successors
and assigns, are referred to collectively in this Agreement as the “Company.”


WHEREAS, Employee has been informed and Employee understands that Employee’s
employment or continued employment with the Company is not contingent on
participation in the Retention Agreement and Employee has voluntarily elected to
participate in the Retention Agreement pursuant to the terms and conditions of
the Retention Agreement including, but not limited to, agreeing to the terms and
conditions of this Agreement; and
    
WHEREAS, by accepting the Retention Agreement, Employee acknowledges that
Employee is bound by the terms of this Agreement and Employee is hereby advised
to consult with his own legal counsel; and
    
WHEREAS, Employee has served in various high level and executive capacities with
the Company including most recently as its Executive Vice President, Engineered
Solutions;
 
WHEREAS, during the course of employment, Employee has learned or will learn
confidential information regarding Company’s customers, and/or has established
or will establish, maintain, and improve knowledge of or relationships or
goodwill with Company’s customers, and/or has learned and will learn Company’s
Trade Secrets or Confidential Information (as such terms are defined below).
Company’s Confidential Information, Trade Secrets, and customer relationships
have been developed by Company at considerable expense over a number of years
and but for Employee’s employment with Company, Employee would not know
Company’s Trade Secrets and Confidential Information, and Employee would not be
able to create, improve, and maintain relationships with Company’s customers.


NOW, THEREFORE, in consideration of the foregoing recitals, Employee’s
participation in the Retention Agreement and the promises set forth therein, and
the promises and covenants set forth herein, and for other good and valuable
consideration, the sufficiency of which are hereby acknowledged, the Parties
agree as follows:


1.
Incorporation or recitals. The parties represent and warrant that the above
recitals are true and accurate and are incorporated herein as part of the
Agreement.



2.
Definitions. Unless otherwise defined herein, the capitalized terms set forth in
this Agreement shall have the definitions as set forth in Attachment A.
Attachment A is incorporated into and is part of this Agreement.



3.
Duty of Loyalty. Employee acknowledges that Employee is a key employee of the
Company and owes the Company a fiduciary duty of loyalty. During employment with
Company, Employee shall owe Company an undivided duty of loyalty, and shall take
no action adverse to that duty of loyalty. Employee’s duty of loyalty to Company
includes but is not limited to a duty to promptly disclose to Company any
information that might cause Company to take or refrain from taking any action,
or which otherwise might cause Company to alter its behavior. Without limiting
the generality of the foregoing, Employee shall promptly notify Company at any
time that Employee decides to terminate employment with Company or enter into
competition with Company, as Company may decide at such time to limit, suspend,
or terminate Employee’s employment or access to Company’s Confidential
Information, Trade Secrets, and/or customer relationships. Employee’s privilege
to access and use Company’s computers, and to access and use Company’s
electronically stored information including Company’s Confidential Information
and Trade Secrets, are revoked the moment Employee takes any action adverse to
Employee’s duty of loyalty to Company.



4.
Nondisclosure of Third Party Confidential Information. During Employee’s
employment with Company and after the Termination Date, Employee shall not use
or disclose Third Party Confidential Information for as long as the relevant
third party has required Company to maintain its confidentiality, or for so long
as required by applicable law, whichever period is longer.








--------------------------------------------------------------------------------





5.
Non-disclosure of Trade Secrets. During employment and after the Termination
Date, Employee shall not use or disclose Company’s Trade Secrets so long as they
remain Trade Secrets, except on behalf of and at the direction of the Company as
part of Employee’s duties for the Company. Nothing in this Agreement shall limit
either Employee’s statutory or other duties not to use or disclose Company’s
Trade Secrets, or Company’s remedies in the event Employee uses or discloses
Company’s Trade Secrets.



6.
Obligations Not to Disclose or Use Confidential Information. Except as set forth
herein or as expressly authorized in writing on behalf of Company, Employee
agrees that while Employee is employed by Company and during the two (2) year
period commencing at the Termination Date, Employee will not use or disclose
(except in discharging Employee’s job duties with Company) any Confidential
Information, whether such Confidential Information is in Employee’s memory or it
is set forth electronically, in writing or other form. This prohibition does not
prohibit Employee’s disclosure of information after it ceases to meet the
definition of “Confidential Information,” or Employee’s use of general skills
and know-how acquired during and prior to employment by Company, so long as such
use does not involve the use or disclosure of Confidential Information; nor does
this prohibition restrict Employee from providing prospective employers with an
employment history or description of Employee’s duties with Company, so long as
Employee does not use or disclose Confidential Information. Notwithstanding the
foregoing, with respect to information which is subject to a law governing
confidentiality or non-disclosure, Employee shall keep such information
confidential for so long as required by law, or for two (2) years, whichever
period is longer. This Paragraph shall not preclude employees within the meaning
of the National Labor Relations Act from exercising Section 7 rights they may
have to communicate about working conditions. This Paragraph shall not bar
Employee from making disclosures to government entities to the extent required
by applicable law or disclosures made in good faith pursuant to applicable
“whistleblower” laws or regulations or disclosures to government agencies within
the scope of their jurisdiction.



7.
Return of Property; No Copying or Transfer of Documents. All equipment, books,
records, papers, notes, catalogs, compilations of information, data bases,
correspondence, recordings, stored data (including but not limited to data or
files that exist on any personal computer or other electronic storage device),
software, and any physical items, including copies and duplicates, that Employee
generates or develops or which come into Employee’s possession or control, which
relate directly or indirectly to, or are a part of Company’s (or its customers’)
business matters, whether of a public nature or not (collectively “Company
Records”), shall be and remain the property of Company, and Employee shall
deliver all such materials and items, and any and all copies of them, to Company
upon termination of employment. During employment or after Termination Date,
Employee will not copy, duplicate, or otherwise reproduce, or permit copying,
duplicating, or reproduction of Company Records without the express written
consent of Company, or, as a part of Employee’s duties performed hereunder for
the benefit of Company. Employee expressly covenants and warrants, upon
termination of employment for any reason (or no reason), that Employee shall
promptly deliver to Company any and all originals and copies of Company Records
in Employee’s possession, custody, or control, and that Employee shall not make,
retain, or transfer to any third party any copies thereof. In the event any
Confidential Information or Trade Secrets are stored or otherwise kept in or on
a computer hard drive or other storage device owned by or otherwise in the
possession or control of Employee (each individually an "Employee Storage
Device"), upon termination of employment Employee will present every such
Employee Storage Device to Company for inspection and removal of all information
regarding Company or its customers (including but not limited to Confidential
Information or Trade Secrets) that is stored on the Employee Storage Device.
This Paragraph shall not bar Employee from retaining Employee’s own payroll,
retirement, insurance, tax, and other personnel documents related to Company.



8.
Covenants Barring Certain Unfair Activities. Employee shall abide by such
restrictions in Attachment B hereto. Attachment B is incorporated into and is
part of this Agreement.



9.
Non-Solicitation of Certain Employees.

(a)
Non-solicitation of Management Employees. For twelve (12) months following the
Termination Date, Employee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Management Employee to terminate their employment with Company
to provide Key Services in competition with Company, unless such Management
Employee has already ceased employment with Company.

(b)
Non-solicitation of Key Employees. For twelve (12) months following the
Termination Date, Employee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Key Employee to terminate their employment






--------------------------------------------------------------------------------





with Company to provide Key Services in competition with Company, unless such
Key Employee has already ceased employment with Company.
(c)
Non-solicitation of Supervised Employees. For twelve (12) months following the
Termination Date, Employee shall not, without the prior written consent of
Company, encourage, cause, or solicit, or assist others in encouraging, causing,
or soliciting, a Supervised Employee to terminate their employment with Company
to provide Key Services in competition with Company, unless such Supervised
Employee has already ceased employment with Company.



The foregoing restrictions (in this Section 9) will not apply to the hire of an
applicant who was directed by a general advertisement to a position in which the
applicant will provide Key Services in competition with the Company.


10.
Proprietary Creations. All Proprietary Creations are the sole and exclusive
property of the Company whether patentable or registrable or not, and Employee
assigns all of Employee’s rights, title, and interest in same to the Company.
Further, all Proprietary Creations which are copyrightable shall be considered
“work(s) made for hire” as that term is defined by U.S. Copyright Law. If for
any reason a U.S. Court of competent jurisdiction determines such Proprietary
Creations not to be works made for hire, Employee will assign all rights, title,
and interest in such works to the Company and, to the extent permitted by law,
Employee hereby assigns all of Employee’s rights, title, and interest in such
Proprietary Creations to the Company. Employee will promptly disclose all
Proprietary Creations to the Company and, if requested to do so, provide the
Company a written description or copy thereof. Employee is not required to
assign rights to any invention for which no equipment, supplies, facility, or
trade secret information of the Company was used and which was developed
entirely on Employee's own time, unless (a) the invention relates (i) to the
business of the Company or (ii) to the Company's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Employee for the Company.



11.
Remedies. In addition to other remedies provided by law or equity, the Parties
agree that in the event of any breach or threatened breach of this Agreement,
Company may obtain interim or other injunctive relief, in addition to any other
remedies available, without the need to post a bond. Employee further agrees
that any breach of this Agreement would result in irreparable harm to Company
entitling Company to an injunction prohibiting further breaches of these
Paragraphs. The Parties agree that in the event Employee breaches this
Agreement, Employee shall pay the Company’s reasonable attorney’s fees and costs
arising out of any litigation resulting from Employee’s breach.



12.
Assignment and Third Party Beneficiary. Employee acknowledges and agrees that
Company may assign its rights under the Agreement to any assignee or successor,
including but not limited to a “Successor” (as defined in Section 4(f)) of the
Retention Agreement). Such assignment shall not require the authorization of
Employee. Employee may not assign or delegate Employee’s rights or obligations
under this Agreement. Employee also acknowledges and agrees that any successor,
including Successor, is a third-party beneficiary of this Agreement with equal
rights to enforce the terms and conditions set forth herein. Notwithstanding
this Section 12 or any other provision in this Agreement, neither the employee’s
employment with Company nor Employee’s subsequent employment with Successor
shall serve as a violation of any of the terms in this Agreement.



13.
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Company and Employee concerning the subject matter
addressed herein and supersedes and extinguishes any and all other or previous
discussions, agreements, or understandings between the Parties regarding the
subject matter herein. Without limiting the foregoing, this Agreement shall not
supersede or extinguish the RSU, PSU, and stock option agreements between
Actuant and the Employee, and the provision thereof that address the subject
matter addressed herein. Notwithstanding this Paragraph 13, this Agreement shall
not serve to supersede or extinguish other agreements between Employee and
Company (and their subsidiary or affiliated companies and successors) containing
similar provisions and restrictions where such agreements were entered into with
Employee as a term or condition of employment.



14.
Waiver. The waiver by any Party of the breach of any covenant or provision in
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any Party.



15.
Invalidity of any Provision. The provisions of this Agreement are severable, it
being the intention of the Parties that should any provision hereof be invalid
or unenforceable, such invalidity or unenforceability of






--------------------------------------------------------------------------------





any provision shall not affect the remaining provisions hereof, but the same
shall remain in full force and effect to the fullest extent permitted by law as
if such invalid or unenforceable provision were omitted. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under law, but if any provision of this Agreement is held to
be prohibited by or invalid under applicable law, Company and Employee agree
that such provision is to be reformed to the extent necessary for the provision
to be valid and enforceable to the fullest and broadest extent permitted by
applicable law, without invalidating the remainder of this Agreement.


16.
Applicable Law and Venue. The Parties agree that this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin. Any dispute between the Parties arising out of or related to the
terms of this Agreement shall be heard only by the Circuit Court of Waukesha
County, Wisconsin, or by the United States District Court for the Eastern
District of Wisconsin; and the Parties hereby consent to these courts as the
exclusive venues for resolving any such disputes.



17.
Headings. Headings in this Agreement are for informational purposes only and
shall not be used to construe the intent of this Agreement.



18.
Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.



19.
Reserved Rights. Nothing in this Agreement shall serve to limit or restrict
Employee’s right to the following:

(a)
Immunity. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (i)
is made (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (b) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(b)
Use Of Trade Secret Information In Anti-Retaliation Lawsuit. An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(i) files any document containing the trade secret under seal; and (ii) does not
disclose the trade secret, except pursuant to court order.



20.
Reasonableness of Restrictions. EMPLOYEE HAS READ THIS AGREEMENT AND AGREES THAT
THE RESTRICTIONS ON EMPLOYEE’S ACTIVITIES OUTLINED IN THIS AGREEMENT ARE
REASONABLE AND NECESSARY TO PROTECT COMPANY’S LEGITIMATE BUSINESS INTERESTS,
THAT THE CONSIDERATION PROVIDED BY COMPANY IS FAIR AND REASONABLE, AND FURTHER
AGREES THAT GIVEN THE IMPORTANCE TO COMPANY OF ITS CONFIDENTIAL INFORMATION,
TRADE SECRETS, AND CUSTOMER RELATIONSHIPS, THE POST-EMPLOYMENT RESTRICTIONS ON
EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE. EMPLOYEE AGREES THAT THE
GEOGRAPHIC RESTRICTIONS ON EMPLOYEE’S ACTIVITIES ARE REASONABLE.



I agree to the above terms.






Signature: /s/ Roger Roundhouse                  Dated: April 12, 2019    
Roger Roundhouse





--------------------------------------------------------------------------------







ATTACHMENT A


Definitions. When used in this Agreement, the following terms have the
definition set forth below:
(a)
“Competing Product” means any product or service which is sold or provided in
competition with a product or service produced, designed, sold or provided by
Employee, either individually or as part of a team, or by one or more employees
or Company business units managed, supervised or directed by Employee or
receiving executive or management support from Employee during the twelve (12)
months immediately preceding the Termination Date.

(b)
“Confidential Information” means information (to the extent it is not a Trade
Secret), whether oral, written, recorded magnetically or electronically, or
otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for Company, and which relates to Company’s existing or potential
business, which information is not reasonably ascertainable by Company’s
competitors or by the general public through lawful means, and which information
Company treats as confidential, including but not limited to information
regarding Company’s business affairs, agreements, strategies, products,
finances, costs, margins, computer programs, research, customers, purchasing,
marketing, and other information.

(c)
“Current Pending Customer” means a person or entity concerning which Company is
actively preparing a business proposal to a prospective customer of the Company
as of the Termination Date, or for which Company has a pending proposal to
provide goods or services as a Company to a prospect customer as of the
Termination Date. However, the term “Current Pending Customer” is limited to
persons or entities that Employee interacts with on behalf of the Company or
concerning which Employee learns, creates or reviews Confidential Information or
Trade Secrets on behalf of the Company in the three (3) month period immediately
preceding the Employee’s end of employment with the Company.

(d)
“Key Employee” means any person who at the Termination Date is employed or
engaged by Company, and with whom Employee has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date, and such person is in possession of Confidential Information
and/or Trade Secrets.

(e)
“Key Services” means services of the type performed by a Management Employee,
Key Employee or Supervised Employee for the Company during the final twelve (12)
months preceding the Termination Date, but shall not include clerical, menial,
or manual labor.

(f)
“Management Employee” means any person who at the Termination Date is employed
or engaged by Company, and with whom Employee has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date and such person is a manager, officer, director, or executive
of Company.

(g)
“Proprietary Creations” means all inventions, discoveries, designs,
improvements, creations, and works conceived, authored, or developed by
Employee, either individually or with others, any time during Employee’s
employment with the Company that: (1) relate to the Company’s current or
contemplated business or activities; (2) relate to the Company’s actual or
demonstrably anticipated research or development; (3) result from any work
performed by Employee for the Company; (4) involve the use of Company equipment,
supplies, facilities, Confidential Information or Trade Secrets; (5) result from
or are suggested by any work done by the Company or at the Company’s request, or
any projects specifically assigned to Employee; or (6) result from Employee’s
access to any Company memoranda, notes, records, drawings, sketches, models,
maps, customer lists, research results, data, formulae, specifications,
inventions, processes, equipment Confidential Information, Trade Secrets or
other materials.

(h)
“Referral Client” means a person or entity that does not directly purchase
products or services from Company, but which has the ability to effectively
specify or recommend the purchase of products or services from Company or its
competitors to end customers. The term Referral Client is limited to persons or
entities to or through which Employee, one or more individuals or Company
business units supervised, managed or directed by Employee, markets or sells
Company products or services during the twelve (12) month period immediately
preceding the Termination Date. The term Referral Client is further restricted
to persons or entities which have specified or recommended the purchase of in
excess of fifty thousand dollars (US $50,000) worth of products or services from
Company which are actually purchased during the twelve (12) month period
immediately preceding the Termination Date.

(i)
“Restricted Customer” means a customer of Company to which Employee, or one or
more






--------------------------------------------------------------------------------





individuals or Company business units supervised, managed, or directed by
Employee, sells or provides products or services on behalf of Company during the
twelve (12) month period immediately preceding the Termination Date. The term
Restricted Customer is limited to Company customers that purchase or receive in
excess of fifty thousand dollars (US $50,000) worth of products or services from
Company during the twelve (12) month period immediately preceding the
Termination Date.
(j)
“Restricted Territory” means Territories in which, during the twelve (12) month
period immediately preceding the Termination Date, Employee, or one or more
other Company employees or Company business units supervised, managed or
directed by or receiving management or executive support from Employee: (i)
provides products or services on behalf of the Company; or (ii) sells or
solicits the sale of products or services on behalf of the Company.
Notwithstanding the foregoing, the term Restricted Territory is limited to
Territories in which Company sells or provides in excess of one hundred thousand
dollars (US $100,000) in the aggregate worth of products or services in the
twelve (12) month period immediately preceding the Termination Date.

(k)
“Sales Territory” means Territories in which, during the twelve (12) month
period immediately preceding the Termination Date, the Company: (i) sells
products or services designed, developed, tested, or produced by Employee
(either individually or in collaboration with other Company employees) or by one
or more other Company employees or business units managed or directed by or
receiving executive or management support from Employee; or (ii) provides
products or services designed, developed, tested or produced by Employee (either
individually or in collaboration with other Company employees) or by one or more
other Company employees or business units managed or directed by or receiving
executive or management support from Employee. Notwithstanding the foregoing,
the term Sales Territory is limited to Territories in which Company sells or
provides in excess of one hundred thousand dollars (US $100,000) in the
aggregate worth of products or services in the twelve (12) month period
immediately preceding the Termination Date.

(l)
“Services” means services of the type performed for Company by Employee or one
or more Company employees managed, supervised, or directed by Employee during
the final twelve (12) months preceding the Termination Date, but shall not
include clerical, menial, or manual labor.

(m)
“Strategic Customer” means a customer of Company that purchases or receives a
product or service from Company during the twelve (12) month period immediately
preceding the Termination Date, but is limited to customers concerning which
Employee learns, creates, or reviews Confidential Information or Trade Secrets
on behalf of Company during the twelve (12) month period immediately preceding
the Termination Date. The term Strategic Customer is limited to Company
customers that purchase or receive in excess of fifty thousand dollars (US
$50,000) worth of products or services from Company during the twelve (12) month
period immediately preceding the Termination Date.

(n)
“Supervised Employee” means any person who at the Termination Date is employed
or engaged by Company, and with whom Employee has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date, and such person was directly managed by or reported to
Employee during the last 12 months prior to the Termination Date.

(o)
“Termination Date” means the last date that Employee serves as an employee of
the Company.

(p)
“Third Party Confidential Information” means information received by Company
from others that Company has an obligation to treat as confidential.

(q)
“Trade Secret” means a Trade Secret as that term is defined under applicable
state or federal law.

(r)
“Territory” means a municipality within the United States of America, or within
a foreign nation.








--------------------------------------------------------------------------------





ATTACHMENT B


1.
For twenty-four (24) months following the Termination Date, Employee shall not
sell or solicit the sale of a Competing Product to a Restricted Customer or
assist others in doing so.

2.
For twenty-four (24) months following the Termination Date, Employee shall not
perform Services as part of or in support of providing, selling, or soliciting
the sale of a Competing Product to a Restricted Customer or assist others in
doing so.

3.
For twenty-four (24) months following Termination Date, Employee shall not
encourage or cause a Restricted Customer to curtail, withdraw or cancel any
business with Company or assist others in doing so.

4.
For twenty-four (24) months following Termination Date, Employee shall not sell
or solicit the sale of a Competing Product to a Strategic Customer or assist
others in doing so.

5.
For twenty-four (24) months following Termination Date, Employee shall not
perform Services as part of or in support of providing, selling or soliciting
the sale of a Competing Product to a Strategic Customer or assist others in
doing so.

6.
For twenty-four (24) months following Termination Date, Employee shall not
encourage or cause a Strategic Customer to curtail, withdraw or cancel any
business with Company or assist others in doing so.

7.
For twenty-four (24) months following the Termination Date, Employee shall not
sell or solicit the sale of a Competing Product to or through a Referral Client
or assist others in doing so.

8.
For twenty-four (24) months following the Termination Date, Employee shall not
perform Services as part of or in support of providing, selling or soliciting
the sale of a Competing Product to or through a Referral Client or assist others
in doing so.

9.
For twenty-four (24) months following Termination Date, Employee shall not
encourage or cause a Referral Client to curtail, withdraw or cancel any business
with Company or assist others in doing so.

10.
For twenty-four (24) following the Termination Date, Employee shall not sell or
solicit the sale of a Competing Product to a Current Pending Customer or assist
others in doing so.

11.
For twenty-four (24) months following Termination Date, Employee shall not
perform Services as part of or in support of the business of selling, providing
or soliciting the sale of Competing Products in the Restricted Territory. This
Paragraph shall not bar Employee from performing clerical, menial or manual
labor. This Paragraph shall apply to Employee only if during the one (1) year
period immediately preceding the Termination Date Employee is involved in sales,
sales management, or served as an executive or officer of the Company.

12.
For twenty-four (24) months following the Termination Date, Employee shall not
perform Services as part of or in support of developing, designing, testing, or
producing Competing Products for sale in the Restricted Territory. This
Paragraph shall apply to Employee only if during the one (1) year period
immediately preceding the Termination Date Employee is involved in product
development design, testing, production, or served as an executive or officer of
the Company.

13.
For twenty-four (24) months following the Termination Date, Employee shall not
perform Services as part of or in support of the business of selling, providing
or soliciting the sale of Competing Products in the Sales Territory. This
Paragraph shall not bar Employee from performing clerical, menial or manual
labor. This Paragraph shall apply to Employee only if during the one (1) year
period immediately preceding the Termination Date Employee is involved in
product development design, testing, production, or served as an executive or
officer of the Company.

14.
For twenty-four (24) months following the Termination Date, Employee shall not
perform Services as part of or in support of developing, designing, testing or
producing Competing Products for sale in the Sales Territory. This Paragraph
shall apply to Employee only if during the one (1) year period immediately
preceding the Termination Date Employee is involved in product development
design, testing, production, or served as an executive or officer of the
Company.









206214-0033\24883512.v38





